Citation Nr: 1449785	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to November 1974.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran submitted a timely notice of disagreement in November 2011; a statement of the case was issued in April 2012, and a VA Form 9 was received in April 2012.

The Veteran requested a hearing before the Board.  The requested hearing was scheduled for December 2012; however, the Veteran failed to report.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In January 2014, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


REMAND

The Veteran seeks entitlement to service connection for a right hip disorder, a left hip disorder, and a lumbar spine disorder.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In the January 2014 Remand, the RO was instructed to afford the Veteran VA examinations for his left hip, right hip, and lumbar spine.  Examinations were scheduled in March 2014; however, the Veteran failed to appear.  

The Veteran asserts he did not receive notification of the examinations.  See October 2014 Informal Hearing Presentation.  To support his contention, the Veteran noted the January 2014 Board decision, which was returned as undeliverable and resent to a different address in May 2014.  The Veteran indicated that he would be willing to appear for his examinations, if they were rescheduled.

Resolving all doubt in favor of the Veteran, and considering that the January 2014 Board decision was sent to an incorrect address, the Board finds it is possible that the examination notifications were sent to an incorrect address.  Therefore, the Board finds that good cause has been shown for failure to report to the VA examinations, and willingness has been shown to report to rescheduled examinations.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

On remand, the Veteran should be afforded VA medical examinations, with notices to his current, correct address, to obtain the medical information needed to resolve these claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is hereby notified that if he fails to appear for the examinations without good cause, his claims will be decided without the evidence that would have been generated by the examination, which could result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  

The Veteran is reminded that the VA has a duty to assist the Veteran in obtaining information and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this instance, the Veteran must aid in the development of his claim by providing a correct mailing address and attending the VA examinations as requested.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records. 

2.  The RO or the AMC should confirm the Veteran's current mailing address.  The Veteran should also be informed that it is ultimately his obligation to inform VA of any changes of address.  Ensure that all examination notifications are sent to the correct address.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral hip disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  A thorough explanation, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed bilateral hip condition was incurred in or aggravated by military service.  The examiner must comment on the Veteran's lay testimony of being run over by a team of horses and being hit by bulls while working as a safetyman at rodeos.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his lumbar spine disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  A thorough explanation should be provided for all opinions expressed. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed low back condition was incurred in or aggravated by military service.  The examiner must comment on the Veteran's lay testimony of being run over by a team of horses and being hit by bulls while working as a safetyman at rodeos.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


